         Case 4:19-cv-00115-JM Document 15 Filed 05/26/20 Page 1 of 1



                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                             CENTRAL DIVISION

KELLI LEIGH GEARY                                                             PLAINTIFF

V.                                 NO. 4:19-CV-115-JM-PSH

ANDREW SAUL, Commissioner
Social Security Administration1                                            DEFENDANT


                                      JUDGMENT

       Consistent with the Order that was entered on this day, it is CONSIDERED,

ORDERED, and ADJUDGED that this case is DISMISSED with prejudice. Judgment is

entered in favor of the Commissioner.

       DATED this 26th day of May, 2020.



                                          _______________________________
                                          UNITED STATES DISTRICT JUDGE




1
 On June 6, 2019, Andrew Saul became Commissioner of the Social Security
Administration. He is substituted, therefore, as the Defendant. FED. R. CIV. P. 25(d).
